533 Pa. 66 (1993)
618 A.2d 395
ELECTRON ENERGY CORPORATION, Appellant,
v.
Edwin P. SHORT, Jr. and Purdy Engineers, Incorporated.
Supreme Court of Pennsylvania.
Argued December 9, 1992.
Decided January 7, 1993.
Frederick S. Wolfson, Joseph E. Savoca, Lebanon, for appellant.
Timothy J. Huber, Lebanon, for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY and MONTEMURO, JJ.

ORDER
PER CURIAM:
Order affirmed.
NIX, C.J., did not participate in the consideration or decision of this case.